United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                   UNITED STATES COURT OF APPEALS              May 11, 2004
                            FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-10846
                          Summary Calendar


                          ALVIN CARR, JR.,

                                             Petitioner-Appellant,

                               versus

                   UNITED STATES BUREAU OF PRISONS;
               LES E. FLEMING, Warden, FMC-Fort Worth,

                                          Respondents-Appellees.


          Appeal from the United States District Court
                   Northern District of Texas
                         (4:03-CV-525-A)


Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges

PER CURIAM:*

     Alvin Carr, Jr., federal prisoner number 15037-180, appeals,

pro se, the denial of his § 2241 habeas petition in which he sought

credit toward his federal sentence for time spent (while “borrowed”

from state custody) in federal custody pursuant to writ of habeas

corpus ad prosequendum.     Carr contends that the district court

relied upon inaccurate facts in denying his petition, complains

that the district court abused its discretion in not allowing him



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
to file a reply, and asserts that the record does not show that he

was given a credit toward his state sentence for the time spent in

federal custody.

     Carr   is   not   entitled   to   double   credit.   Therefore,   his

complaint that the BOP’s records are inaccurate is without merit,

because even if true, Carr would not be eligible for credit toward

his federal sentence.       See 18 U.S.C. § 3585; United States v.

Wilson, 503 U.S. 329, 334, 337 (1992); Vignera v. Attorney General

of the United States, 455 F.2d 637, 637-38 (5th Cir. 1972).

Accordingly, the district court did not abuse its discretion by not

allowing Carr to file a reply.             For Carr’s contention that he

should receive state credit for the time spent in federal custody,

Carr has not met his initial burden of showing that he did not

receive such credit.      See Orman v. Cain, 228 F.3d 616, 619 (5th

Cir. 2000).

     Because Carr has not briefed whether the district court erred

in dismissing the remainder of his claims for failure to exhaust

his administrative remedies, that issue is deemed abandoned.           See

Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).

                                                             AFFIRMED




                                       2